        Case 3:21-cv-00524-SDD-EWD     Document 8   09/10/21 Page 1 of 2


                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

    THOMAS EARL FORD                                          CIVIL ACTION

    VERSUS                                                       NO. 21-1096

    19TH JUDICIAL DISTRICT COURT                            SECTION “R” (4)
    EAST BATON ROUGE PARISH OF
    LOUISIANA, ET AL.


                                   ORDER

       Plaintiff Thomas Earl Ford, proceeding pro se and seeking to proceed

in forma pauperis, 1 brings suit under 42 U.S.C. § 1983, alleging that

defendants violated his federal constitutional rights by falsely charging him

with first degree rape, two counts of molestation of a juvenile, sexual battery,

and two counts of carnal knowledge of a juvenile.2 Pursuant to Eastern

District of Louisiana Local Civil Rule 73.2(A) and 28 U.S.C. § 636(b), this

matter was referred to Magistrate Judge Karen Wells Roby. On June 25,

2021, Magistrate Judge Roby issued a Report and Recommendation

(“R&R”), recommending that the Court transfer plaintiff’s case, pursuant to

28 U.S.C. §§ 1391(b)3 and 1406(a). 4        Magistrate Judge Roby further


1      R. Doc. 5.
2      R. Doc. 1 at 4.
3      Because 42 U.S.C. § 1983 does not contain a specific venue provision,
       venue is determined under the general venue provisions of 28 U.S.C.
       § 1391. See Jones v. Bales, 58 F.R.D. 453 (N.D. Ga. 1972), aff’d, 480
       F.2d 805 (5th Cir. 1973).
4      R. Doc. 7.
       Case 3:21-cv-00524-SDD-EWD       Document 8   09/10/21 Page 2 of 2


recommended that the Court defer plaintiff’s application to proceed in forma

pauperis to the receiving court. 5

      Plaintiff did not object to the R&R. Therefore, the Court reviews the

R&R for clear error. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc), superseded by statute on other grounds, 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b) advisory committee’s note

(1983) (“When no timely objection is filed, the court need only satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.”). The Court finds no clear error. Therefore, the Court

adopts Magistrate Judge Roby’s R&R as its opinion.

      Accordingly,    the   Court    orders   that   the   plaintiff’s   case   is

TRANSFERRED to the United States District Court for the Middle District

of Louisiana for further proceedings.



       New Orleans, Louisiana, this _____
                                     10th day of September, 2021.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




5     Id. at 1.
                                        2
